DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US 2004/0223058 A1).

Claim 1, Richter teaches a method for controlling a Pan-Tilt-Zoom (PTZ) camera (PTZ camera; paragraph 0123), comprising:
providing, by the PTZ camera, a video stream comprising a main image (high resolution image of entire scene 506 with 1280x720 resolution at 3.75 frames/sec; paragraph 0180) and a smaller picture-in-picture overlay (aforementioned high resolution image maybe displayed simultaneously with a selectable portion 508 of the scene; paragraph 0180-0182. See also paragraphs 0156, 0176 for the explicit teaching of a picture-in-picture scenario and see Fig. 14), wherein the main image and the overlay show the same view (images are of the same scene; see paragraph 0180 and Fig. 5) and wherein the overlay has both a higher frame rate and a lower resolution compared to the main image (the selectable portion 508 may have a 640x480 resolution at 15 frames/sec; paragraph 0180); and
receiving, by the PTZ camera, a movement control instruction in response to an evaluation of at least one of the main image and the overlay (operator may command, from a control interface, to “direct the image deconstruction circuitry 228 to selectively sample the overall sensor area;” paragraph 0181. See control interface, such as PTZ controller with joystick 2320 in paragraph 0174 and Fig. 3B) .

Claim 2, Richter further teaches wherein the overlay is displayed in response to a movement event being triggered for the PTZ camera by a user (operator uses control interface to selectively sample the overall sensor area and may be used to expand or contract the overall sensor area; paragraph 0181).

Claim 3, Richter further teaches wherein the size (operator may use control interface to expand or contract, i.e., scale, the selected area; paragraph 0181 and claim 7 of Richter) and position (position of extracted window area may be controlled, see claim 7 of Richter) of the overlay within the main image is configurable by a user.

Claim 4, Richter further teaches wherein the overlay is added to the main image by a video post processing component prior to encoding the video stream (windowing is performed by window circuitry 225 of Fig. 2 prior to conversion circuitry 244 for digital to analog encoding; see paragraphs 0105, 0140, and Fig. 2)

Claim 8, Richter further teaches The method of claim 1, wherein the frame rate for the overlay is approximately ten times the frame rate of the main image (frame rate of the main image may be 3.75 frames/second and the selectable portion may be displayed at 15 frames/sec i.e., within an order of magnitude of the frame rate of the main image, see paragraph 0180. See also paragraph 0182 wherein the selected higher frame rate area may be displayed in any suitable manner, i.e., the frame rate discussed in paragraph 0180 is only an example of a higher frame rate and that the higher frame rate area may be displayed at any suitable frame rate). 

Claim 10 is analyzed and rejected over Richter as a system comprising a memory (SDRAM; paragraph 0076 of Richter) and a processor (processors 298; paragraph 0071 of Richter) and instructions for causing the processor to perform the method of claim 1. 

Claim 11 is analyzed and rejected over Richter as a computer program product (“software capable of implementing one or more features of the disclosed systems and methods;” paragraph 0006 of Richter) comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions being executable by a processor to perform the method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter in view of Cranfill (US 2011/0249074 A1).

Claim 9, Richter teaches the method of claim 1, but is silent regarding wherein the video is encoded in one of the following video encoding formats: High Efficiency Image File Format, Advanced Video Coding, H.264, H.265, H.266, VP9, VP10 and AV1.
However, encoding video in the above formats is well-known in the art. Cranfill teaches a main image (image of main display area 205; paragraph 0109 Fig. 2) and a smaller picture-in-picture overlay (image of inset display area 210; paragraph 0109 and Fig. 2) wherein the video is encoded in one of the following video encoding formats: High Efficiency Image File Format, Advanced Video Coding, H.264, H.265, H.266, VP9, VP10 and AV1 (encoder 2650 may use H.264 encoding; paragraph 0351).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of the high efficiency encoding of Cranfill with that of Richter in order to provide video having high quality while lowering the required bit rate and without high complexity of implementation. 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696